In the opinion heretofore filed in this case, on November 24, 1941, we rejected the contention of the county that under the relevant provisions of the General County Law of 1929 it was beyond the power of the county commissioners to vacate, absolutely, the segment of the former township road on which appellee's property abutted, but held that the quarter sessions proceedings did not have such legal effect, in the absence of some designation therein as to what segments of the township road, if any, were to be vacated and what were to remain, *Page 480 
as required by the statute. In so doing, we relied largely upon the assertion on behalf of the county that "the proceedings in the court of quarter sessions did not set out . . . any portion of road as vacated", which assertion was not challenged by counsel for appellee or in any way refuted by the record of the case as presented to us at that time. Accordingly, we concluded that appellee's property continues to abut upon a public highway, as formerly, and that the award in his favor, on the theory of a deprivation of access, was improper.
Considering the requirement that the proceedings in the quarter sessions must designate, with reasonable certainty, the portions of the existing highway, if any, which are to be vacated as "unnecessary and useless", in order that when the final decree is made the record shall show what segments have ceased to be part of the public highway, we stated in the earlier opinion that "if it was the purpose and intent of the commissioners to vacate all portions of the township road except such as were included within the lines of the new highway", as appellee urged, "it would have been a simple matter for them to have so stated in their petition or to have given some indication of such intention upon the attached plan of the proposed changes and improvements." It now appears, upon a re-argument of the case granted at the instance of counsel for appellee, that the commissioners did so explicitly state in their initial resolution, pursuant to which the quarter sessions proceedings were instituted, and that a literal copy of such resolution was physically attached to the petition presented to the court, together with the plans and surveys for the proposed improvement, and made a part thereof. In section 8 of the resolution, which was not included as part of the record before us at the original argument and was not referred to by the court below or counsel for either side, it is specifically provided, under the heading "Vacation of Portions of Old Road", as follows: "The portions of the old road not included within the lines of the road . . . *Page 481 
as shown on the plans adopted and copies of which are attached hereto, are hereby vacated, the same having been rendered unnecessary and useless by the change of location of said road." Under these circumstances, we will vacate the order previously entered, reversing the judgment of the court below, and will reinstate and affirm the judgment entered on the award in appellee's favor.
Order previously entered, reversing judgment in favor of appellee, is hereby vacated and judgment entered on award in favor of appellee is reinstated and affirmed.